Citation Nr: 18100242
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-10 660
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, major depressive disorder, and an adjustment disorder is remanded for additional development.
The Veteran served on active duty from August 1963 to August 1966. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 
In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 
This matter was previously before the Board in June 2017, when it was remanded for additional development.
Additional records development is necessary.  The prior remand directed that        the Veteran be provided a VA PTSD examination.  A November 2017 VA examination request indicates the examination was cancelled because the     Veteran failed to respond to the scheduling request.  As a July 2018 report of contact indicates that the Veteran did not respond because he was hospitalized,      he should be provided another opportunity to report for a VA examination.  
There may be outstanding relevant VA treatment records.  A January 4, 2018      VA treatment record indicates that the Veteran had a follow up appointment scheduled on March 6, 2018.  Records subsequent to January 4, 2018 have not been associated with the claims file.  As any VA treatment records are within   VAs constructive possession, and are considered potentially relevant to the issue on appeal, the records must be obtained on remand.

 
The matter is REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disability, to include any Vet Center treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records from January 4, 2018 to present.  If any requested records are unavailable, the Veteran should be notified of such.
2. After the above is completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide responses to the following: 
(a.) If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  
(b.) For any psychiatric diagnoses other than PTSD or psychophysiologic gastrointestinal reaction, the examiner should state whether it is   at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder      had its onset in service or is otherwise related         to military service.  In so opining, the clinician should address the diagnoses of record including, but not limited to, depressive disorder, major depressive disorder, and an adjustment disorder with mixed anxiety and depressed mood.
A complete rationale should be provided for all opinions and conclusions expressed.
3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Anderson, Counsel

